Citation Nr: 0019994	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that in the April 1997 decision, the RO also 
adjudicated several other issues.  In May 1997, the veteran 
filed a notice of disagreement with respect to all of the 
issues.  In response, the RO issued a statement of the case 
in July 1997 for all of the issues adjudicated by the RO in 
April 1997.  In his December 1997 substantive appeal (VA Form 
9), however, the veteran only appealed the original 
evaluation assigned for PTSD.  Therefore, the other issues 
listed in the July 1997 statement of the case are not in 
appellate status, and the Board will not address them in this 
decision. 


FINDING OF FACT

The veteran's service-connected PTSD is not manifested by 
symptoms which are productive of occupational and social 
impairment with suicidal ideation, obsessive rituals, 
impaired speech, impaired impulse control, neglect of 
personal appearance and hygiene, or spatial disorientation.


CONCLUSION OF LAW

The requirements for an evaluation in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring that the VA fulfill the statutorily required duty 
to assist found in 38 U.S.C.A. § 5107(a) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Factual Background

The veteran's wife reported in a statement received by the RO 
in March 1997 that the veteran was hard to live with on 
account of his PTSD.  For example, she noted that the veteran 
had a violent temper.  As a result, he did not treat her or 
their children kindly.  She added that the veteran preferred 
to be left alone and not take part in family activities.  She 
felt that she and her children needed counseling in order to 
deal with the veteran's volatile behavior.  

VA Mental Hygiene Clinic outpatient records from 1995 through 
1997 indicate that the veteran complained of experiencing 
continuing nightmares and flashbacks of Vietnam, which 
aggravated his PTSD.  For example, in February 1995 the 
veteran complained that his life was unstable at work and at 
home.  The VA examiner diagnosed him with mild PTSD and major 
depression with a Global Assessment of Functioning (GAF) of 
60 - 70.  Subsequent records show that the veteran had a 
combative relationship with his wife.  For example, an 
October 1996 entry indicates that, after less than a two-
month reconciliation with his wife, the veteran moved out of 
his house again.  While he was there, apparently he and his 
wife fought constantly.  The entry also indicates that the 
veteran was under a court protective order not to have 
contact with either of his two children.  The VA examiner 
decreased the veteran's medication (Prozac).  In January 
1996, he was assessed a GAF of 81 - 90.  In February 1997, he 
consented to be part of a VA medical study in which he was 
prescribed Nefazodone in order to treat his PTSD.  In May 
1997, an examiner found the veteran's symptoms overall were 
moderate; however, with respect to the ability to sustain 
close relationships it was severe.

VA afforded the veteran a psychiatric examination in March 
1998.  According to the examination report, the veteran 
complained that he felt like he revisited the Vietnam 
battlefields every day.  He would smell blood and experience 
survivor guilt.  He felt that his marriage and personal 
relationships suffered because he could not control his 
temper.  He reported that he had been under stress for about 
a year.  During this time, his PTSD symptoms worsened.  He 
did not like his current job and he felt increasingly 
depressed and anxious.  He also felt that the divorce he was 
going through complicated his life and severely impacted his 
PTSD.  Recently his employer demoted him.  The psychiatric 
examination revealed that he was neatly dressed, cooperative, 
and had good eye contact.  His speech was coherent, oriented, 
and relevant.  The examiner observed no inappropriate 
behaviors, hallucinations, or delusions.  His cognitive 
function was adequate.  The veteran cried when he talked 
about his Vietnam experiences.  The examiner found both the 
veteran's recent and remote memory intact.  The veteran had 
some understanding about his PTSD symptoms and his judgment 
was fair.  The examiner found the veteran competent to handle 
his funds.  The examiner diagnosed PTSD with a GAF of 50. 

VA outpatient records from February to June 1999 reveal that 
the veteran continued to be treated routinely by the Mental 
Hygiene Clinic.  These records cumulatively show that the 
veteran's PTSD had essentially stabilized and was not 
exacerbated.  

In July 1999, the veteran appeared before a hearing officer 
at the RO.  He testified that his personal and professional 
lives were going poorly.  For example, he reported that he 
did not get along well with any of his colleagues at work.  
According to him, the security force at work told him not to 
return until he saw a psychiatrist because he had threatened 
to physically harm his manager.  He remarked that he was not 
allowed back to work for three or four months.  He described 
one session with a company assigned psychiatrist that lasted 
six hours, but nothing really happened.  He never met with 
that psychiatrist again.  He added that he treated with VA, 
where he was prescribed Prozac (60 milligrams a day).  He 
reported nightmares and flashbacks of Vietnam.  He described 
trouble remembering things at work.  For example, he would 
forget to finish assignments, even though his work was 
repetitive.  He revealed that he was separated from his wife 
and he rarely saw his children, although he would talk to his 
daughter on the phone maybe two or three times a week, and he 
did not socialize with his coworkers.  He basically lived 
alone in a basement apartment.  He only trusted his military 
buddies from Vietnam.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The record shows that the veteran's original claim for 
service connection for PTSD was received in March 1997 and 
initially granted by a rating decision in April 1997.  The RO 
assigned an original rating of 10 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective from March 14, 1997.  
The veteran disagreed with this evaluation, and timely 
appealed the decision.  A June 1998 rating increased the 
evaluation to 30 percent, from March 14, 1997.  In a July 
1999 decision (during the pendency of the appeal) the RO 
assigned a 50 percent rating for PTSD, effective from March 
14, 1997.

Thus, the veteran's claim for an evaluation in excess of 50 
percent for PTSD is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  Furthermore, as held in AB v. Brown, 6 Vet. App. 35, 
38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation. . . . "  
The distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

The rule in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Under the criteria of Diagnostic Code 9411 (PTSD), a 50 
percent disability evaluation is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Pursuant to Diagnostic Code, a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In reviewing the evidence of record for the veteran's 
service-connected disability, the Board has considered the 
application of staged ratings.  In this regard, the Board 
finds that the evidence of record shows that a rating in 
excess of 50 percent is not warranted from March 14, 1997.

While there is evidence that the veteran may have some of the 
symptomatology needed for an increased evaluation of 70 
percent, such as difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships, there is a lack of evidence of a 
greater number of the symptoms listed under the 70 percent 
evaluation.  The veteran does not appear to have deficiencies 
in judgment or thinking, which was adequate as reflected in 
the various VA examination reports.  Additionally, he does 
not have psychiatric symptomatology such as recent suicidal 
ideation, obsessional rituals that interfere with routine 
activities, speech that is illogical, obscure or irrelevant, 
or spatial disorientation.  While the veteran maintains that 
he has had personality conflicts at work, nevertheless, the 
preponderance of the medical evidence shows that he is still 
able to work.  Similarly, while it is apparent that the 
veteran has difficulty maintaining personal and professional 
relationships, he has not shown an inability to do so. 

While the veteran has anxiety, and has reported problems 
controlling his temper, he does not have a significant 
history of impaired judgment or other significant findings 
associated with his PTSD.  Likewise, the veteran's complaints 
of irritability and anxiety have not been shown to be 
productive of panic attacks.  Also, although the veteran 
lives alone, he talks to his daughter by telephone up to 
three times per week and he enjoys seeing his military 
buddies.  Finally, the medical evidence shows that the 
veteran's GAF scores recorded throughout March 1997 and 1998, 
which pertain to overall social and industrial impairment, 
were consistently reported to be 50 or above.  A GAF from 41-
50 involves serious symptoms or serious impairment in social 
or occupational functioning; a GAF from 51-60 involves 
moderate symptoms or moderate difficulty in social or 
occupational functioning; and a GAF score of 65 indicates 
some mild symptoms, or some difficulty in social, 
occupational or school functioning.  The reported scores as 
noted above are not consistent with disability that would 
support a higher rating than that already assigned.  
Consequently, the Board finds that the disability picture for 
the veteran's service-connected psychiatric disability does 
not more nearly approximate the criteria for an increased 
evaluation under the applicable rating criteria.  Diagnostic 
Code 9411.

The Board has considered the veteran's testimony with respect 
to the personality conflicts at work, nevertheless, he 
testified that he is still employed.  After consideration of 
the entire record as discussed above, the Board is unable to 
conclude that the veteran's PTSD is manifested by 
symptomatology that would support a rating in excess of 50 
percent under the criteria.  Hence, an increased rating is 
denied.  In reaching this decision, the Board has considered 
the history of the veteran's PTSD, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  The veteran's 
PTSD, however, simply does not impair the appellant to a 
degree that would warrant a higher schedular evaluation under 
the Schedule for Rating Disabilities.  

Finally, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
This regulation is for application in exceptional cases where 
the schedular evaluations are found to be adequate.  The 
governing norm is a "finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards".  In the 
present case, the RO found that the veteran's PTSD did not 
present such an exceptional or unusual disability picture.  
There is no indication in the record that the veteran's PTSD 
has resulted in frequent hospitalization.  Additionally, 
marked interference with employment, i.e., that which is 
beyond what is contemplated in the assignment of a 50 percent 
evaluation, is also not shown.  In this regard, the Board 
notes that the veteran has testified that his workplace is a 
stressful environment for him due to a change in his job 
responsibilities and shift work.  He has also described being 
forbidden to return to work until he saw an employer-assigned 
psychiatrist due to his threatening his supervisor in 
approximately June 1997.  He indicated that he was forbidden 
to return to the workplace for three to four months.  Even 
accepting his assertions at face value, this incident was 
apparently an isolated occurrence as he has reported no 
further incident which resulted in him losing time from work.  
While he may be dissatisfied with his current job assignment, 
there is no further showing that the symptoms of his PTSD 
prevent him from working or even significantly impact his job 
performance.  Under these circumstances, the Board concludes 
that neither the veteran's statements nor the clinical 
evidence indicates that the veteran's PTSD warrants the 
assignment of an extraschedular evaluation.


ORDER

A rating in excess of 50 percent for PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

